            Case
             Case1:18-cr-00854-RA
                  1:18-cr-00854-RA Document
                                    Document31-1
                                             32 Filed
                                                 Filed05/21/20
                                                       05/21/20 Page
                                                                 Page11ofof11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,                                   Crim. No. 18-854 (RA)

                  -against-                                  ORDER MODIFYING BAIL
                                                             CONDITIONS
FENG QIN
                                       Defendant.




          This matter having come before the Court on the application of defendant Feng Qin, M.D.

(by Kenneth M. Abell, Esq., and David M. Eskew, Esq., Abell Eskew Landau LLP); and the United

States Attorney’s Office for the Southern District of New York (Alexander Li, Assistant U.S.

Attorney) and the United States Pretrial Services Office (Francesca Tessier-Miller, U.S. Pretrial

Services Officer) having consented to this application; and for good cause shown;

                        21st day of May, 2020;
          IT IS on this ____

          ORDERED that the bail conditions for defendant Feng Qin are hereby modified to extend

permissible travel throughout the State of New York for the dates of May 23, 2020 through

and including May 25, 2020; and

          ORDERED that all other conditions previously imposed, as amended, shall remain in

effect.



                                                     HONORABLE RONNIE ABRAMS
                                                     UNITED STATES DISTRICT JUDGE
                                                     May 21, 2020
